ITEMID: 001-81654
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF TELYATYEVA v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6;Violation of P1-1
JUDGES: Christos Rozakis
TEXT: 4. The applicant was born in 1967 and lives in Arkhangelsk.
5. On 20 January 2004 the Kotlas Town Court upheld the applicant's action against the Kotlas Town Council and ordered that the Council should:
“...provide Ms Yuryevna Telyatyeva Svetlana, whose family comprises one member, with separate well-equipped living premises that meet sanitary and technical requirements, situated in the town of Kotlas, having a living surface of no less than 12 square metres”.
The judgment was not appealed against and became final.
6. On 6 February 2004 enforcement proceedings were instituted. On 28 July 2005 the bailiffs' office informed the applicant that the judgment of 20 January 2004 remained unenforced because the administration had no available housing or financial resources to purchase a flat.
7. The judgment of 20 January 2004 was enforced on 12 January 2006 when the applicant was provided with a flat measuring 15 square metres.
VIOLATED_ARTICLES: 6
